DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 10/24/2022 with respect to the reference Li et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Popovic (US 2009/0220228).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al (US 2002/0159135) in view of Ziari et al (US 2013/0279910) and Duan et al (US 2015/0236793) and Popovic (US 009/0220228) and Inoue et al (Inoue et al: “Tunable Gain Equalization Using a Mach-Zehnder Optical Filter in Multistage Fiber Amplifiers”, IEEE Photonics Technology Letters, Vol. 3, No. 8, August 1991, pages 718-720).
1). With regard to claim 1, Kelkar et al discloses a photonic integrated circuit (Figures 1A, 2A, 3, 6C, 7, 17, 19 and 20 etc., they are called “optical amplifier system”, it is obvious to one skilled in the art that the system can be a photonic integrated circuit) comprising: 
an optical amplifier (12a in Figures 3 and 7 etc.) to amplify a beam that includes a plurality of wavelengths ([0005] etc., “over an operating wavelength band”, Figures 2, 4, 5 and 8-10 etc.); 
the photonic integrated circuit not being temperature controlled such that the optical amplifier is uncooled and an operating temperature of the optical amplifier varies ([0079], “Rather than utilizing a heating or thermal control system”; the system is uncooled and an operating temperature of the optical amplifier varies);
a Mach-Zehnder interferometer (20 in Figure 3, or 220 in Figure 17 etc.; [0065], [0109], “filter 20 may be implemented using a Mach-Zehnder interferometer”) coupled to the optical amplifier, the Mach-Zehnder interferometer comprising an integrated element (e.g., a phase shifter, as shown in Figure 6A; [0065] etc., “This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer. The design may be modified by including a low-voltage contact switch at the far end of the flexure to provide indication of a particular, calibrated position”) to cause a loss in an amplified beam received from the optical amplifier (Figures 9 and 11-13 etc., [0065]-[0068] etc.), the semiconductor Mach-Zehnder interferometer having a free spectral range (each Mach-Zehnder interferometer MZI has its specific/intrinsic free spectral range), and 
control circuitry (filter control block 310 in Figures 17 and 19) comprsing a lookup table ([0067], [0112] and [0113], and Figures 1, 17 and 18; “using a look-up table”) to control the integrated element (e.g., phase shifter) of the Mach-Zehnder interferometer (Figures 4A and 11, the MZI is controlled. [0065], [0066] and [0098], MZI filter can be controlled “by temperature change”, “To allow this interferometer to be implemented as a tunable filter, the phase delay in one of the two arms of the interferometer may be adjustable. By changing the relative phase delay between the two arms, the center wavelength at which the most destructive interference occurs can be made to shift (or at which the most constructive interference occurs depending upon the phase). The interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer”) in response to a temperature change of the photonic integrated circuit ([0017], [0065], [0079]-[0081]; “This gain flattening filter (GFF) and is designed to experience a shape change in its insertion loss spectrum (i.e., insertion loss as a function of wavelength) as the operating temperature changes that corresponds and directly compensates for a shape change in the amplifier gain spectrum”; and Figure 10, the gain shape is changed as temperature changes) from a cooler temperature to a higher temperature (Kelkar’s disclosure covers the temperature changing from a lower temperature to a higher temperature, [0078]-[0098], T2 can be higher than T1, or from 0o C to 70o C), the integrated element (e.g., phase shifter) controlling a preconfigured tuned loss applied to a range of lower wavelengths of the plurality of wavelengths of the amplified beam (Figures 2C, 4, 5 and 8-11; [0081], G/T = (G(T2)-G(T1))/(T2-T1), [0085], dGnet/dT = 0. As shown in Figure 4A and Figure 11, “one discrete state may be the gain spectra for a first temperature (e.g., the gain spectra of an Erbium coil at 0o C.) and another state may be the gain spectra for a second temperature (e.g., the gain spectra of an Erbium coil at 70o C)”; for state 1 or temperature T1, a “preconfigured” tuned loss to a range of lower wavelengths around 1530 nm is the loss on the solid line around the “lower wavelengths” 1530 nm, and then for state 2 or temperature T2, the center wavelength of the filter is shifted to the right side (dotted line), and a tuned loss to a range of lower wavelengths around “lower wavelengths” 1530 nm is the loss on the dotted line around the 1530 nm; refer Figures 4A and 11 again, around the “lower wavelengths” 1530 nm, the solid line is lower than the dotted line, and the insertion loss is represented by negative dB number (refer Figure 12, loss in negative dB); that is, from state 1/temperature T1 to state 2/temperature T2, the tuned loss to a range of lower wavelengths around 1535 nm is reduced. Especially, as shown in Figures 10 and 11, from the T1 to T2, the gain of the amplifier around lower wavelength 1530 is decreased (Figure 10), then the tuned loss of the filter around lower wavelength 1530 must be reduced (Figure 11), so that dGnet/dT = 0) to compensate for excess gain added to the range lower wavelengths (e.g., around 1535 nm) of the plurality of wavelengths at the cooler temperature (T1 or state 1. Figures 2, 4, 5 and 8-11 etc., “the optical filter compensates for variations in the gain spectrum of the optical amplifier”, [0079]; “the insertion loss spectra of first and second optical filters 122 and 124 are additive and thereby combine to compensate for variations in the gain of optical amplifier not only as a function of wavelength but also as a function of operating temperature”, “compensating variations in the input power to the amplifier”, [0089], [0109] and [0110] etc.; and [0085], dGnet/dT = 0), the preconfigured tuned loss caused by the integrated element being tuned while the photonic integrated circuit is at the cooler temperature ([0078]-[0098], T2 can be higher than T1, or the preconfigured tuned loss being tuned while the photonic integrated circuit is at T1 or 0o C).
But, Kelkar et al does not expressly state that the optical amplifier is a semiconductor optical amplifier (SOA) having a free spectral range that comprises the plurality of wavelengths amplified by the semiconductor optical amplifier, and from lower temperature to higher temperature, the SOA has an “excess gain”, and the Mach-Zehnder interferometer (MZI) is a semiconductor Mach-Zehnder interferometer; and a temperature sensor to detect temperature changes of the photonic integrated circuit, and the integrated element is an integrated resistive element; also as indicated above, Kelkar et al does not expressly state that the optical amplifier/MZI system is an “photonic integrated circuit”. 
However, the SOA is a widely used optical amplifier in the art, and the SOA is of small size and less expensive than the EDFA and can be integrated with other optical components. Ziari et al discloses an optical system (Figures 3a etc.), in which the SOA and Mach-Zehnder interferometer (VOA, claim 6: “where the first or the second variable optical attenuator comprises a Mach-Zehnder interferometer”) can be integrated on a substrate ([0027], “each optical module may be integrated on a common substrate”, [0049], “Optical amplifiers, as described above, may include devices that are integrated on a semiconductor substrate and may thus have a compact design.”). 
Duan et al discloses that the gain shape of the SOA is a function of temperature; as shown in Figures 2, 3 and 5, as temperature increases, the gain of the SOA increases, the peak/optimum wavelength is shifted to a longer wavelength; or from lower temperature to higher temperature, the SOA has an “excess gain” near a range of the lower wavelength. Therefore, based on the disclosure of Kelkar et al, as SOA amplifier is used to amplify the WDM signals, to equalize the wavelength channels or “achieve a spectrally flat output signal” (dGnet/dT = 0), the MZI filter must be controlled to reduce a preconfigured tuned loss to a range of lower wavelengths of the plurality of wavelengths of the amplified beam (by shifting a central frequency of the Mach-Zehnder interferometer).
Regarding the temperature sensor, Kelkar et al discloses that the gain of the amplifier and the loss of the MZI filter are functions of temperature; it is obvious to one skilled in the art that by monitoring the temperature of the circuit, the loss of the MZI filter and total gain of the system can be better controlled. Duan et al also discloses “The method comprises a step of measuring the temperature of the active medium 20. Such measurement is achieved by using a temperature sensor. … The method also comprises a step of setting the temperature TFILTER of the optical filter 18 in accordance with the measured temperature TMEASURED of the active medium 20” ([0049]-[0054]). 
Regarding the integrated resistive element, Kelkar et al disclose “[t]he interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer”, and Duan et al discloses “heating the optical filter to the nearest superior temperature determined” ([0014]) and “When a heater is integrated with the filter 18, such step of setting is achieved by heating the filter 18 with the heater” ([0057]). It is common in the art to use a resistive element as a heater. Another prior art, Popovic, discloses a Mach-Zehnder Interferometer (MZI) splitter (e.g., A or A’ in Figure 14), and “MZI arms 122, 124 can be made as long as desired, permitting accumulation of sufficient phase to tune 40 nm with a comparably small change in effective refractive index in the waveguide, thus achieving the tuning range with a lower applied temperature. Thermo-optic refractive index change is one approach to vary the optical path length 122 of the MZI splitter A, and thereby enable wavelength tuning of splitter A. Resistive heaters 126, 128 are schematically indicated by cross-hatched rectangles in FIG. 14, enabling the wavelength tuning of splitter A and combiner A'” ([0126], also refer Figure 15a and [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ziari et al and Duan et al and Popovic to the system/method of Kelkar et al so that a low cost and compact/integrated amplifier system can be obtained, and a temperature sensor can be used to monitor the temperature of the integrated circuit, and the loss of the MZI filter ca can be conveniently and accurately controlled via a resistive element (heater).
Regarding the semiconductor Mach-Zehnder interferometer (MZI) having a free spectral range that comprises the plurality of wavelengths amplified by the semiconductor optical amplifier, it is common to use semiconductor materials to construct the MZI. E.g., Inoue et al discloses an amplifier system, which includes an optical amplifier and a semiconductor Mach-Zehnder interferometer (MZI) optical filter/attenuator (Figures 1 and 3, page 718, silica-based integrated optical Mach-Zehnder filter) that provides a controllable loss to a respective wavelength of the plurality of wavelengths (“The signal levels in Fig. 5 are flattened as a result of the equalization, compared with Fig. 2. For example, gain unbalance of 4.1 dB, shown in Fig. 2(c), was equalized to a flat gain as shown in Fig. 5a), indicating tunable equalization was achieved” and “the transmittance of our MZ filter could be externally controlled, tunable equalization was possible.”), and the Mach-Zehnder interferometer has a free spectral range that comprises the plurality of wavelengths amplified by the optical amplifier (page 718, “In our MZ filter, the wavelength period of sinusoidal transmittance was set at 40 nm) greater than or equal to a wavelength range subtended by the plurality of wavelengths in the beam (page 718, total wavelength range: 29 x 30 GHz = 870 GHz, or from 1.548m to 1.555m, which is around 7 nm), and “The center wavelength of the filter transmittance could be tuned by a phase shifter made of a Cr heater that was attached to one of the waveguide path”; Inoue et al also discloses that the phase shifter can be a resistive element (Cr heater, which is a temperature resistive element, page 718 right column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Inoue et al to the system/method of Kelkar et al and Ziari et al and Duan et al and Popovic so that a semiconductor MZI is used as a controllable filter, and a semiconductor MZI is easier to integrated with the semiconductor optical amplifier, and more convenient to be dynamically controlled, and due to a wide FSR, the desired range of wavelengths can be properly processed/attenuated.
2). With regard to claim 3, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 1, further comprising a sensor (e.g., the photodetector in Figures 17 and 19 of Kelkar) configured to detect an optical power value of the plurality of wavelengths of the beam (e.g., Figure 18).
3). With regard to claim 8, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 1, further comprising a plurality of semiconductor Mach-Zehnder interferometers (e.g., Kelkar: Figure 7, two optical filters; and Figure 20, one Flat VOA 412 and one optical filter 432) that includes the semiconductor Mach-Zehnder interferometer.
4). With regard to claim 9, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claims 1 and 8 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 8, wherein the plurality of semiconductor Mach-Zehnder interferometers are in series (e.g., Kelkar: Figure 7, two optical filters; and Figure 20, one Flat VOA 412 and one optical filter 432, connected in series. Also refer Figure 1 of Inoue).
5). With regard to claim 10, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claims 1 and 8 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 8, further comprising a plurality of semiconductor optical amplifiers that include the semiconductor optical amplifier (e.g., Kelkar: Figure 7, two optical amplifiers; and Figure 20, four optical amplifiers. Also refer Figure 1 of Inoue).
6). With regard to claim 11, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claims 1, 8 and 10 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses wherein a quantity of the plurality of the semiconductor Mach-Zehnder interferometers is fewer than a quantity of the plurality of semiconductor optical amplifiers (e.g., Kelkar: Figure 20, two Mach-Zehnder interferometers 412/432, four optical amplifiers).
7). With regard to claim 12, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claims 1, 8 and 10 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses wherein a quantity of the plurality of the semiconductor Mach-Zehnder interferometers is equal to a quantity of the plurality of semiconductor optical amplifiers (e.g., Kelkar: Figure 7).
8). With regard to claim 13, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses wherein the semiconductor optical amplifier direct the beam through a III-V semiconductor material of the photonic integrated circuit (Duan et al uses amplifiers having III-V semiconductor material, [0046] and [0091], “Semiconductor optical amplifiers are typically made from group III-V compound semiconductors such as GaAs/AlGaAs, InP/InGaAs, InP/InGaAsP and InP/InAlGaAs, though any direct band gap semiconductors such as II-VI could conceivably be used”).
9). With regard to claim 14, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose all of the subject matter as applied to claims 1 and 13 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 13, further comprising an additional semiconductor optical amplifier (e.g., Kelkar: the second optical amplifier in Figures 3, 7 and 17 etc.) to receive the amplified beam from the semiconductor Mach-Zehnder interferometer.
10). With regard to claim 17, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 1, further comprising a multiplexer (e.g., Ziari: Mux 120 in Figure 1, comb 230 in Figure 2. Duan: Figure 7, multiplexer 114 in headend 102, or the multiplexer in network unit 110. Inoue: Figure 1, the multiplexer that multiplexes wavelengths from LD1 to LD29) configured to combine a plurality of input beams to form the beam.
11). With regard to claim 18, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses the photonic integrated circuit of claim 1, further comprising a de-multiplexer (e.g., Ziari: DE-MUX 150 in Figure 1) configured to separate the beam into a plurality of beams.
12). With regard to claim 19, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses wherein the preconfigured tuned loss is a magnitude that is less than a gain of the semiconductor optical amplifier (Inoue: page 718, “the amplifiers had a saturated signal gain of 18 - 20 dB at 1.552 pm”, page 719 “gain unbalance of 4.1 dB, shown in Fig. 2(c), was equalized to a flat gain as shown in Fig. 5(b), indicating tunable equalization was achieved”; that is, the magnitude of the loss of the Semiconductor Mach-Zehnder interferometer is less than a gain of the adjacent optical amplifier).
13). With regard to claim 20, Kelkar et al discloses a method, comprising: 
amplifying, with a an optical amplifier (12a in Figures 3 and 7 etc.) in a photonic integrated circuit (Figures 1A, 2A, 3, 6C, 7, 17, 19 and 20 etc., they are called “optical amplifier system”, it is obvious to one skilled in the art that the system can be a photonic integrated circuit), a beam that includes a plurality of wavelengths to form an amplified beam ([0003], “wavelength band”, Figures 1B-1D, 2B-2D, 9 and 10 etc.); 
the photonic integrated circuit not being temperature controlled such that the optical amplifier is uncooled and an operating temperature of the optical amplifier varies ([0079], “Rather than utilizing a heating or thermal control system”; the system is uncooled and an operating temperature of the optical amplifier varies);
receiving the amplified beam from optical amplifier using a Mach-Zehnder interferometer (20 in Figure 3, or 220 in Figure 17 etc.; [0065], [0109], “filter 20 may be implemented using a Mach-Zehnder interferometer”) that is coupled to the optical amplifier in the photonic integrated circuit, the Mach-Zehnder interferometer comprising an integrated element (e.g., a phase shifter, as shown in Figure 6A; [0065] etc., “This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer. The design may be modified by including a low-voltage contact switch at the far end of the flexure to provide indication of a particular, calibrated position”) to cause a loss in an amplified beam received from the optical amplifier (Figures 9 and 11-13 etc., [0065]-[0068] etc.), the semiconductor Mach-Zehnder interferometer having a free spectral range (each Mach-Zehnder interferometer MZI has its specific/intrinsic free spectral range), and
controlling, using control circuitry (filter control block 310 in Figures 17 and 19) of the photonic integrated circuit, the integrated element (e.g., phase shifter) of the Mach-Zehnder interferometer (20 in Figure 3, or 220 in Figure 17 etc.; [0065], [0109], “filter 20 may be implemented using a Mach-Zehnder interferometer”. Figures 4A and 11, the central frequency of the MZI is controlled. [0065], [0066] and [0098], the center wavelength of the MZI filter can be controlled “by temperature change”, “To allow this interferometer to be implemented as a tunable filter, the phase delay in one of the two arms of the interferometer may be adjustable. By changing the relative phase delay between the two arms, the center wavelength at which the most destructive interference occurs can be made to shift (or at which the most constructive interference occurs depending upon the phase). The interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer”) integrated in the photonic integrated circuit in response to the temperature change of the photonic integrated circuit ([0017], [0065], [0079]-[0081]; “This gain flattening filter (GFF) and is designed to experience a shape change in its insertion loss spectrum (i.e., insertion loss as a function of wavelength) as the operating temperature changes that corresponds and directly compensates for a shape change in the amplifier gain spectrum”; and Figure 10, the gain shape is changed as temperature changes), from a cooler temperature to a higher temperature (Kelkar’s disclosure covers the temperature changing from a lower temperature to a higher temperature, [0078]-[0098], T2 can be higher than T1, or from 0o C to 70o C), the semiconductor Mach-Zehnder interferometer having a free spectral range (each Mach-Zehnder interferometer MZI has its specific/intrinsic free spectral range), integrated element controlling a preconfigured tuned loss applied to a range of lower wavelengths of the plurality of wavelengths of the amplified beam (Figures 2C, 4, 5 and 8-11; [0081], G/T = (G(T2)-G(T1))/(T2-T1), [0085], dGnet/dT = 0. As shown in Figure 4A and Figure 11, “one discrete state may be the gain spectra for a first temperature (e.g., the gain spectra of an Erbium coil at 0o C.) and another state may be the gain spectra for a second temperature (e.g., the gain spectra of an Erbium coil at 70o C)”; for state 1 or temperature T1, a “preconfigured” tuned loss to a range of lower wavelengths around 1530 nm is the loss on the solid line around the “lower wavelengths” 1530 nm, and then for state 2 or temperature T2, the center wavelength of the filter is shifted to the right side (dotted line), and a tuned loss to a range of lower wavelengths around “lower wavelengths” 1530 nm is the loss on the dotted line around the 1530 nm; refer Figures 4A and 11 again, around the “lower wavelengths” 1530 nm, the solid line is lower than the dotted line, and the insertion loss is represented by negative dB number (refer Figure 12, loss in negative dB); that is, from state 1/temperature T1 to state 2/temperature T2, the tuned loss to a range of lower wavelengths around 1535 nm is reduced. Especially, as shown in Figures 10 and 11, from the T1 to T2, the gain of the amplifier around lower wavelength 1530 is decreased (Figure 10), then the tuned loss of the filter around lower wavelength 1530 must be reduced (Figure 11), so that dGnet/dT = 0) to compensate for excess gain added to the range of lower wavelength (e.g., around 1535 nm) of the plurality of wavelengths at the cooler temperature (T1 or state 1. Figures 2, 4, 5 and 8-11 etc., “the optical filter compensates for variations in the gain spectrum of the optical amplifier”, [0079]; “the insertion loss spectra of first and second optical filters 122 and 124 are additive and thereby combine to compensate for variations in the gain of optical amplifier not only as a function of wavelength but also as a function of operating temperature”, “compensating variations in the input power to the amplifier”, [0089], [0109] and [0110] etc.; and [0085], dGnet/dT = 0), the preconfigured tuned loss caused by the integrated element being tuned while the photonic integrated circuit is at the cooler temperature ([0078]-[0098], T2 can be higher than T1, or the preconfigured tuned loss being tuned while the photonic integrated circuit is at T1 or 0o C).
But, Kelkar et al does not expressly state that the optical amplifier is a semiconductor optical amplifier (SOA) having a free spectral range that comprises the plurality of wavelengths amplified by the semiconductor optical amplifier, and from lower temperature to higher temperature, the SOA has an “excess gain”, and the Mach-Zehnder interferometer (MZI) is a semiconductor Mach-Zehnder interferometer; and a temperature sensor to detect temperature changes of the photonic integrated circuit, and the integrated element is an integrated resistive element; also as indicated above, Kelkar et al does not expressly state that the optical amplifier/MZI system is an “photonic integrated circuit”. 
However, the SOA is a widely used optical amplifier in the art, and the SOA is of small size and less expensive than the EDFA and can be integrated with other optical components. Ziari et al discloses an optical system (Figures 3a etc.), in which the SOA and Mach-Zehnder interferometer (VOA, claim 6: “where the first or the second variable optical attenuator comprises a Mach-Zehnder interferometer”) can be integrated on a substrate ([0027], “each optical module may be integrated on a common substrate”, [0049], “Optical amplifiers, as described above, may include devices that are integrated on a semiconductor substrate and may thus have a compact design.”). 
Duan et al discloses that the gain shape of the SOA is a function of temperature; as shown in Figures 2, 3 and 5, as temperature increases, the gain of the SOA increases, the peak/optimum wavelength is shifted to a longer wavelength; or from lower temperature to higher temperature, the SOA has an “excess gain” near a range of the lower wavelength. Therefore, based on the disclosure of Kelkar et al, as SOA amplifier is used to amplify the WDM signals, to equalize the wavelength channels or “achieve a spectrally flat output signal” (dGnet/dT = 0), the MZI filter must be controlled to reduce a preconfigured tuned loss to a range of lower wavelengths of the plurality of wavelengths of the amplified beam (by shifting a central frequency of the Mach-Zehnder interferometer).
Regarding the temperature sensor, Kelkar et al discloses that the gain of the amplifier and the loss of the MZI filter are functions of temperature; it is obvious to one skilled in the art that by monitoring the temperature of the circuit, the loss of the MZI filter and total gain of the system can be better controlled. Duan et al also discloses “The method comprises a step of measuring the temperature of the active medium 20. Such measurement is achieved by using a temperature sensor. … The method also comprises a step of setting the temperature TFILTER of the optical filter 18 in accordance with the measured temperature TMEASURED of the active medium 20” ([0049]-[0054]).
Regarding the integrated resistive element, Kelkar et al disclose “[t]he interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer”, and Duan et al discloses “heating the optical filter to the nearest superior temperature determined” ([0014]) and “When a heater is integrated with the filter 18, such step of setting is achieved by heating the filter 18 with the heater” ([0057]). It is common in the art to use a resistive element as a heater. Another prior art, Popovic, discloses a Mach-Zehnder Interferometer (MZI) splitter (e.g., A or A’ in Figure 14), and “MZI arms 122, 124 can be made as long as desired, permitting accumulation of sufficient phase to tune 40 nm with a comparably small change in effective refractive index in the waveguide, thus achieving the tuning range with a lower applied temperature. Thermo-optic refractive index change is one approach to vary the optical path length 122 of the MZI splitter A, and thereby enable wavelength tuning of splitter A. Resistive heaters 126, 128 are schematically indicated by cross-hatched rectangles in FIG. 14, enabling the wavelength tuning of splitter A and combiner A'” ([0126], also refer Figure 15a and [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ziari et al and Duan et al and Popovic to the system/method of Kelkar et al so that a low cost and compact/integrated amplifier system can be obtained, and a temperature sensor can be used to monitor the temperature of the integrated circuit, and the loss of the MZI filter ca can be conveniently and accurately controlled via a resistive element (heater).
Regarding the semiconductor Mach-Zehnder interferometer (MZI) having a free spectral range that comprises the plurality of wavelengths amplified by the semiconductor optical amplifier, it is common to use semiconductor materials to construct the MZI. E.g., Inoue et al discloses an amplifier system, which includes an optical amplifier and a semiconductor Mach-Zehnder interferometer (MZI) optical filter/attenuator (Figures 1 and 3, page 718, silica-based integrated optical Mach-Zehnder filter) that provides a controllable loss to a respective wavelength of the plurality of wavelengths (“The signal levels in Fig. 5 are flattened as a result of the equalization, compared with Fig. 2. For example, gain unbalance of 4.1 dB, shown in Fig. 2(c), was equalized to a flat gain as shown in Fig. 5a), indicating tunable equalization was achieved” and “the transmittance of our MZ filter could be externally controlled, tunable equalization was possible.”), and the Mach-Zehnder interferometer has a free spectral range that comprises the plurality of wavelengths amplified by the optical amplifier (page 718, “In our MZ filter, the wavelength period of sinusoidal transmittance was set at 40 nm) greater than or equal to a wavelength range subtended by the plurality of wavelengths in the beam (page 718, total wavelength range: 29 x 30 GHz = 870 GHz, or from 1.548m to 1.555m, which is around 7 nm), and “The center wavelength of the filter transmittance could be tuned by a phase shifter made of a Cr heater that was attached to one of the waveguide path”; Inoue et al also discloses that the phase shifter can be a resistive element (Cr heater, which is a temperature resistive element, page 718 right column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Inoue et al to the system/method of Kelkar et al and Ziari et al and Duan et al and Popovic so that a semiconductor MZI is used as a controllable filter, and a semiconductor MZI is easier to integrated with the semiconductor optical amplifier, and more convenient to be dynamically controlled, and due to a wide FSR, the desired range of wavelengths can be properly processed/attenuated.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al as applied to claims 1 and 3 above, and further in view of Park et al (US 2005/0128569) and Ishizuka et al (US 2003/0081283).
Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose all of the subject matter as applied to claims 1 and 3 above. And Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose wherein the control circuitry (e.g., Kelkar: filter control block 310 in Figures 17 and 19) further configured to: 
receive the optical power value from the sensor (Kelkar: Figures 17 and 19, signals are sent from the photodetector to the controller 310); 
wherein the control circuitry controls a central frequency of the semiconductor Mach-Zehnder interferometer to compensate for the excess gain (Kelkar: [0015], [0016], [0031], [0061]-[0072], [0092], [0098], [0100], [0102], [0109], [0112], [0113] and [0118]; the center wavelength of the MZI filter can be controlled “by temperature change”, “To allow this interferometer to be implemented as a tunable filter, the phase delay in one of the two arms of the interferometer may be adjustable. By changing the relative phase delay between the two arms, the center wavelength at which the most destructive interference occurs can be made to shift (or at which the most constructive interference occurs depending upon the phase). The interferometer may use any well-known phase shifting means for varying the phase delay in one of the two arms of the interferometer. This can be achieved, for example, by temperature change, or by expansion or compression of the optical fiber in one of the arms of the interferometer”. Also refer to Figures 2, 4 and 5 of Inoue).
But, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al do not expressly state: determine a difference between the detected optical power value and a reference optical power value, and wherein the control circuitry compensates for the excess gain based on the difference between the detected optical power value and the reference optical power value.
However, to use a reference for comparing the power difference is well known in the art. E.g., Park et al discloses a gain equalization system, and “the gain-providing optical power equalization apparatus may further include a power meter for detecting power levels equalized by the optical amplifier according to individual channels; and a controller for adjusting amplification factors for every channel of the optical amplifier when the power meter determines that an equalization degree of the power levels is lower than a prescribed reference” ([0013], [0016]). And another prior art, Ishizuka et al, discloses a similar power equalization system, in which a specific wavelength is selected as a reference (Figures 8-12 and 18, and [0119] etc.), and a difference between the detected optical power value and the reference optical power value is evaluated, and used for perform the equalization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Park et al and Ishizuka et al to the system/method of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al so that the power equalization can be easily and conveniently performed.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al as applied to claims 1 and 3 above, and further in view of Fella et al (US 2006/0126158).
Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al do not expressly disclose the photonic integrated circuit of claim 1, further comprising an arrayed waveguide grating configured to separate the beam; further comprising a sensor that includes a plurality of detectors, each detector to receive light from the arrayed waveguide grating.
However, to use an arrayed waveguide grating and plurality of detectors to monitor WDM channel powers are well known in the art. E.g., Fella et al discloses “WDM channel monitors are well known and typically include a wavelength dependent element, such an arrayed waveguide ( AWG) device or diffraction grating, for spatially separating the WDM radiation into its constituent wavelength channels (radiation components) and directs each upon a respective photodiode of a photodiode array which measures its optical power” ([0029] and [0016]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the AWG and a plurality of detectors as taught by Fella et al to the system/method of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al so that the powers of all WDM channels can be measured at the same time.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al as applied to claims 1, 13 and 14 above, and further in view of Jiang et al (US 2012/0269519).
Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al disclose all of the subject matter as applied to claims 1, 13 and 14 above. And the combination of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al further discloses wherein the semiconductor optical amplifier directs light through the III-V semiconductor material. 
But, Kelkar et al and Ziari et al and Duan et al do not expressly disclose wherein the additional semiconductor optical amplifier directs light through an additional III-V semiconductor material different from the III-V semiconductor material.
However, first, Duan et al discloses that the III-V semiconductor material can be “from group III-V compound semiconductors such as GaAs/AlGaAs, InP/InGaAs, InP/InGaAsP and InP/InAlGaAs, though any direct band gap semiconductors such as II-VI could conceivably be used”. Second, Jiang et al, discloses that for channel equalization, amplifiers with different gains can be used ([0072]).
Duan et al discloses that an amplifier can be made from different materials with the group III-V compound semiconductors; Jiang et al discloses that amplifiers with different gains can be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplifiers with different III-V material so that the power equalization can be made more efficient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al as applied to claim 1 above, and further in view of Takiguchi et al (US 2004/0022493) and Weber et al (US 6,088,147).
Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al discloses all of the subject matter as applied to claim 1 above. But, Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al do not expressly disclose wherein the semiconductor Mach-Zehnder interferometer is an asymmetric semiconductor Mach-Zehnder interferometer.
However, Takiguchi et al discloses that symmetrical and asymmetrical MZI can be made of semiconductor optical waveguides ([0042], [0054], [0070], [0073] and [0078] etc.), and as shown in Figures 1, 4 and 5 etc., phase controller (e.g., 22J) can be used to change the intensity in the output light in response the phase change by the phase controller ([0012], [0039], [0051], [0052], [0059] and [0060] etc.). Another prior art, Weber et al, discloses a similar asymmetrical MZI (AMZI), which can be made of semiconductor materials (column 7 lines 30-36, 63-67, column 9 lines 18-35 etc.), and the AMZI can be integrated with other components (column 7 lines 30-56, 63-67, column 9 lines 18-35 etc., column 9 lines 18-35 etc.), and as shown in Figure 1, a phase control device 7 in one of the arms, and “using the thermo-optic effect to change the refractive index in one arm of the MZI by changing its temperature (for example with an electrical resistance heater or a thermoelectric cooler). This can be used for the fibers and all the integrated optics waveguides” (column 7 lines 43-47); that is, the AMZI can be controlled via temperature resistive device to adjust the intensity of the output signal (also refer to column 4 lines 1-27, the transfer function etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Takiguchi et al and Weber et al to the system/method of Kelkar et al and Ziari et al and Duan et al and Popovic and Inoue et al so that a semiconductor AMZI is used as a controllable filter, and losses on the two arms of the AMZI and the FSR and can be better managed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6271959 B1 (Figure 5A, heater 24, claim 30)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        November 9, 2022